DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 December 2020 has been entered. 

Response to Amendment
This Office Action is responsive to the amendment filed on 31 December 2020. As directed by the amendment: Claims 1, 11, 16, and 18 have been amended and Claims 19-21 have been added. Claims 1-14 and 16-21 currently stand pending in the application. 
The amendments to Claim 18 are sufficient to overcome the relevant rejection under 35 U.S.C. 112(a) listed in the previous action. Namely, the failure to comply with the written description requirement has been resolved. Accordingly, the relevant rejection under 35 U.S.C. 112(a) is withdrawn. 




Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any interpretation of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Objections
Claims 9, 20, and 21 are objected to because of the following informalities: improper antecedence. The following amendments are suggested: 
Claim 9: “connection seat”
Claims 20 and 21: “the single annular throat” 
Appropriate correction is required.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-6, 9, 11, 12, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 7,220,264 to Hershberger in view of U.S. Patent Application Publication No. US 2003/0220647 to McCallum et al. (hereinafter, “McCallum”) and U.S. Patent Application Publication No. US 2016/0235415 to Ridley et al. (hereinafter, “Ridley”). 
As to Claims 1-6, 9, 11, 12, 14, 19, and 20, Hershberger discloses a milling tool for prosthetic surgery operations, shown in Figs. 1-4 and 31-31A, comprising a support part (12) with a substantially hemispherical shape (col. 4 / ll. 13-40), the support part provided with a cutting part (14) having a plurality of protruding cutting elements (16), an attachment part (64) connected to said support part supra, the limitation of coupling by welding is being treated as a product by process limitation; Hershberger’s attachment part is completely recessed flush with an annular peripheral external edge of the support part, such that were these two parts to be made separate and welded together, they would achieve the same structure as shown in Hershberger. Alternatively, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to construct the tool of an attachment part welded to a support part, since constructing a formerly integral structure in various elements involves only routine skill in the art. The peripheral smooth edge of the attachment part would then be welded to the support part, with the attachment part recessed in the support part such that the parts are flush; wherein the connection portion has a hexagonal shape to mate with the hexagonal shape of the central connection seat (col. 6 / ll. 42-54, col. 24 / ll. 4-6; a hexagonal shape of the connection portion would be complementary to the hexagonal shape of the central connection seat, and the mechanical interlock 506a,b would be disposed on opposed faces of the hex shape); wherein the connection portion is configured to impart a rotational torque from the handling device (col. 24 / ll. 1-44). 
Hershberger is silent as to the support part made of metal and the attachment part made of metal; wherein at least said cutting part is made of titanium; wherein the support part is made of titanium; wherein the attachment part is made of titanium; wherein the milling tool is entirely made of titanium. 

Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to construct the milling tool of Hershberger of titanium, since McCallum teaches that titanium is a biocompatible and cleanable metal that is not prone to oxidation. As applied to Hershberger, wherein the support part, cutting part, and attachment part are constructed in one-piece, i.e. of one material, the support part, cutting part, and attachment part, and therefore the entire milling tool, are made of titanium metal. 
Hershberger is silent as to the clamping means comprising a single magnetic element, and wherein the attachment head includes a protruding annular bead circumscribing a single recessed annular throat, and wherein the single magnetic element is annular and is positioned in the single recessed annular throat; wherein the singular annular throat completely circumscribes the connection portion. 
Ridley teaches a milling tool, shown in Figs. 10-11, comprising an attachment part (annular cutting plate, not shown) and an attachment head (102, 104) provided with clamping means comprising a magnetic element (136), the clamping means arranged to be selectively activated to releasably connect to said attachment part [0045], wherein the attachment head includes a protruding annular bead (110) and a connection portion (104) protruding from the protruding annular bead, the protruding annular bead circumscribing a recessed annular throat (recesses in 110 that receive 136s; the annular bead circumscribes or surrounds the throat; the throat, comprising plural recesses that receive plural 136s, is arranged annularly within 110), and wherein the magnetic element is annular, shown in cross-section in Fig. 10, and is positioned in the recessed annular throat. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Hershberger’s attachment head to include a magnetic element as part e.g. attachment part) and a manipulatable attachment removeably insertable into the end effector (e.g. attachment head), assists in guiding of the parts together into an engaged position, in which the mechanical interlock may then be activated such that the mechanical interlock and magnetic attraction both provide stability to the coupling. As taught by Ridley, the magnetic element would be positioned in a recessed throat in the protruding annular bead (Hershberger, 508) disclosed in Hershberger’s attachment head, since as required by Hershberger, the protruding annular bead abuts against the attachment part such that the magnetic elements positioned therein would be adjacent the attachment part for securement between the attachment head and the attachment part. The recessing of the magnetic elements in the throat allows for the attachment head and the attachment part to directly abut each other for secure attachment. 
Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to combine the plural magnetic elements taught in Ridley into one annular magnetic element that completely circumscribes the connection portion, and to correspondingly modify the annular throat to comprise a single recessed annular throat to receive the single annular magnet, since forming in one piece an article which has formerly been formed in multiple pieces and utilized together involves only routine skill in the art. Ridley contemplates that the plural annular magnetic elements and their corresponding recessed throats are arranged circumferentially to surround the connection portion, in order to magnetically attract and connect the attachment head to the i.e. the single annular magnetic element would provide magnetization at all of the points required by Ridley plus points in between. The corresponding single recessed annular throat would also completely circumscribe the connection portion in order to receive the single annular magnetic element which completely circumscribes the connection portion. 

As to Claims 16-18 and 21, Hershberger discloses a milling tool for prosthetic surgery operations, shown in Figs. 1-4 and 31-31A, comprising a support part (12) with a substantially hemispherical shape (col. 4 / ll. 13-40), the support part provided with a cutting part (14) having a plurality of protruding cutting elements (16); an attachment part (64) connected to the support part (col. 6 / ll. 32-54); an attachment head (504) provided with a clamp (506a,b; 510a,b), the clamp arranged to be selectively activated (activated upon passage through the attachment part where springs 510a,b push clamping means outward for releasable connection to attachment part) to releasably connect to the attachment part (col. 24 / ll. 1-44), the attachment head arranged for connection to a handling device (502); the attachment part being provided with a central connection seat (68, 512), the connection seat having a polygonal shape (col. 6 / ll. 42-54; e.g. square in Fig. 31) and arranged to allow a selectively releasable connection with the attachment head, shown in Fig. 31; and wherein the attachment head includes a protruding annular bead (508) (col. 24 / ll. 34-35), shown in Fig. 31A. The limitation of an attachment part connected to the support part by welding is being treated as a product by process limitation; that is, the determination of patentability is based on the product itself. As set forth in MPEP 2113, product e.g. square in Fig. 31) to mate with the polygonal shape of the connection seat (col. 24 / ll. 1-9), shown in Figs. 31-31A; wherein the attachment part includes a planar portion surrounding the polygonal shape of the connection seat, shown in Figs. 4 and 31-31A, and wherein a face of the protruding annular bead is positioned to directly abut the planar portion of the attachment part adjacent the connection seat (col. 24 / ll. 34-42), shown in Fig. 31A; wherein the protruding connection portion is configured to impart a rotational torque from the handling device (col. 24 / ll. 1-44).
Hershberger is silent as to the support part made of metal and the attachment part made of metal. 
McCallum teaches a milling tool may comprise one-piece and may be constructed of a biocompatible metal such as titanium [0017].  
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to construct the milling tool of Hershberger of titanium, since McCallum teaches that titanium is a biocompatible and cleanable metal that is not prone to oxidation. As applied to Hershberger, wherein the support part, cutting part, and attachment part are constructed in one-piece, i.e. of one material, the support part, cutting part, and attachment part, and therefore the entire milling tool, are made of titanium metal. 
Hershberger is silent as to the clamp having a single magnetic element; and wherein the attachment head includes a protruding annular bead circumscribing a single recessed annular throat, and wherein the single magnetic element is annular and is positioned in the single recessed annular throat; wherein the singular annular throat completely circumscribes the connection portion. 
Ridley teaches a milling tool, shown in Figs. 10-11, comprising an attachment part (annular cutting plate, not shown) and an attachment head (102, 104) provided with a clamp having a magnetic element (136s), the clamp arranged to be selectively activated to releasably connect to the attachment part [0045], wherein the attachment head includes a protruding annular bead (110) circumscribing a recessed annular throat (recesses in 110 that receive 136s; the annular bead circumscribes or surrounds the throat; the throat, comprising plural recesses that receive plural 136s, is arranged annularly within 110), and wherein the magnetic element is annular, shown in cross-section in Fig. 10, and is positioned in the recessed annular throat. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Hershberger’s attachment head to include a magnetic element as part of the clamp, to magnetically attract and connect to the attachment part in a releasable way, to closely connect the attachment head to the attachment part so as to reduce to a minimum the vibrations or reciprocal axial movements of the parts during the operating steps, and thus increase the quality of the operations made by the tool. Hershberger’s mechanical interlock (Hershberger, 506a,b; 510a,b) may be complemented to further include the magnetic element in the attachment head for additional stability to the coupling. As is well known in the tool arts, a magnetic attraction between two parts of a tool, such as an end effector (e.g. attachment part) and a manipulatable attachment removeably insertable into the end effector (e.g. attachment head), assists in guiding of the parts together into an engaged 
Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to combine the plural magnetic elements taught in Ridley into one annular magnetic element that completely circumscribes the connection portion, and to correspondingly modify the annular throat to comprise a single recessed annular throat to receive the single annular magnet, since forming in one piece an article which has formerly been formed in multiple pieces and utilized together involves only routine skill in the art. Ridley contemplates that the plural annular magnetic elements and their corresponding recessed throats are arranged circumferentially to surround the connection portion, in order to magnetically attract and connect the attachment head to the attachment part in a uniform way about the centrally located connection portion to ensure that the parts are connected stably and not in a lopsided way that may lead to instability in the coupling. The single annular magnetic element would comprise an enlarged version of the annular magnetic element shown in Ridley Fig. 10, with the hole in the center of the annular magnetic element receiving the connection portion, and the magnetic element residing along the circle in the annular bead along which i.e. the single annular magnetic element would provide magnetization at all of the points required by Ridley plus points in between. The corresponding single recessed annular throat would also completely circumscribe the connection portion in order to receive the single annular magnetic element which completely circumscribes the connection portion. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of McCallum and Ridley (hereinafter, “Hershberger/McCallum/Ridley”), as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. US 2017/0035443 to Sausen et al. (hereinafter, “Sausen”). 
Hershberger/McCallum/Ridley disclose the claimed invention except for wherein said support part has a thickness comprised between 0.8 mm and 1.2 mm and wherein said attachment part has a thickness comprised between 0.9 and 1.1 mm. 
Sausen teaches a milling tool comprising a support part (12) having a thickness (30) from about 0.5 mm to 2 mm [0021], shown in Fig. 1. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the support part of Hershberger with a thickness of about 1 mm, which is between 0.8 mm and 1.2 mm, since this value is within the encompassing range taught in Sausen, and since discovering an optimum value of a result effective variable involves only routine skill in the art. Criticality is not disclosed in the instant application with regard to this particular range. 
Further, since Hershberger’s support part and attachment part appear formed from a single piece of material, their thicknesses would be approximately equal, shown in Fig. 31. Therefore, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the attachment part of Hershberger with a thickness of about 1 mm, which is between 0.9 and 1.1 mm, since this value is within the encompassing range taught in Sausen, and since discovering an .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hershberger/McCallum/Ridley, as applied to Claim 1 above, and further in view of U.S. Patent No. US 7,588,572 to White et al. (hereinafter, “White”). 
Hershberger/McCallum/Ridley disclose the claimed invention except for wherein said attachment part comprises a peripheral band of a continuous annular shape and three central spokes substantially equally spaced apart angularly. 
In another embodiment, shown in Figs. 19-22, Hershberger teaches an attachment part (462, 442) comprises a peripheral band (442) of a continuous annular shape (col. 17 / ll. 37-47) and central spokes substantially equally spaced apart angularly. 
White teaches a milling tool that comprises an attachment part comprising two or three central spokes substantially equally spaced apart angularly (col. 10 / ll. 65-67, col. 11 / ll. 23-32), shown in Figs. 26 and 29. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the attachment part disclosed in Hershberger with a peripheral band of a continuous annular shape, which as taught in Hershberger’s other embodiment shown in Figs. 19-22, provides a protective portion around the rim of the support part that assists in moving the soft tissue surrounding an incision as the milling tool is passed therethrough. The peripheral band would connect to the rim of the support part as shown in the figures. 
Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the attachment part with three central spokes substantially equally spaced apart angularly, as White teaches that two or three central spokes may be provided to provide . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hershberger/McCallum/Ridley, as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. US 2012/0022539 to Lualdi (hereinafter, “Lualdi ‘539”). 
Hershberger/McCallum/Ridley disclose the claimed invention except for wherein said attachment part has an annular peripheral band including a step edge which couples and abuts with an annular peripheral edge of said support part, where said attachment part is welded to said support part, the annular peripheral band including a narrowed portion, and wherein the narrowed portion is recessed inside said support part, and an annular abutment portion coupled head-wise with the annular peripheral edge of said support part. 
Lualdi ‘539 teaches a milling tool comprising a support part (111) and an attachment part (21), shown in Figs. 5-6, wherein said attachment part has an annular peripheral band (under broadest reasonable interpretation, a band is an encircling portion, wherein the outer end portions of the attachment part are its peripheral band, which is annular, or ring-like, because it engages with and is therefore shaped complementarily to the hemispherical support part such that these end portions form part of a ring) including a step edge (edge shown abutting the support part, wherein the edge has a perimeter with a step, shown in Fig. 6) which couples and abuts with an annular peripheral edge (edge of support part about rim and positioning grooves; ring-like as it traverses about rim) of said support part, where said attachment part is welded to said support part [0056], the annular peripheral band 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to attach the attachment part of Hershberger to the support part by welding them together, since constructing a formerly integral structure in various elements involves only routine skill in the art and since Lualdi ‘539 teaches that welding is a well-known technique of attaching parts of a tool. As taught in Lualdi ‘539, part of the attachment part would extend through positioning grooves in the support part, and part of the attachment part would be embedded inside the support part adjacent to the positioning grooves to stabilize the attachment part radially within the support part as well as against longitudinally directed force when the tool is operated. Since the support part is hemispherical with annular cross-sections and rim, the portions of the attachment part that abut the inside or the rim of the support part would be complementarily shaped to also be annular by forming complementary portions of a ring. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                          

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775